 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDDalton Sheet Metal Company,Inc.andSheet MetalWorkers Local#85. Case 10-CA 9001November 12, 1973SUPPLEMENTAL DECISION AND ORDERBY MEMBERSFANNING,JENKINS, ANDKENNEDYOn July 18, 1973, Administrative Law JudgeBernard Ness issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Dalton Sheet MetalCompany, Inc., Dalton, Georgia, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.1The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrectStandard Dry Wall Products,Inc.,91NLRB 544, enfd. 188 F.2d 362 (C.A. 3) We have carefullyexamined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEBERNARD NESS, Administrative Law Judge: This caseinvolves the eligibility of three individuals who voted in aBoard-conducted election held on December 3, 1970,resulting in the Union's certification. On September 8,1971, theNationalLaborRelationsBoard issued aDecision and Order in the above-entitled proceeding'finding that the Respondent had violated Section 8(a)(5)and (1) of the National Labor Relations Act, as amended,by its refusal to bargain with the above-named Union asthe exclusive bargaining representative of its employees inan appropriate unit. Accordingly, the Board ordered1193 NLRB 70.2Case 10-RC-8428IRespondent to cease and desist from engaging in suchactivities and to take certain affirmative action to remedysuch unfair labor practice. Thereafter, on February 10,1972, the Board applied to the United States Court ofAppeals for the Fifth Circuit for enforcement of its Order.On January 30, 1973, the court denied enforcement andremanded the case to the Board for further hearing on theeligibility ofKenneth B. Parrish, Wilburn F. Norris, andJames L. Smith to vote in the election conducted in Case10-RC-8428 on December 3, 1970. Pursuant thereto, theBoard issued an Order on March 8, 1973, directing ahearing before an Administrative Law Judge for thepurpose of receiving evidence in accordance with thecourt's remand, and to prepare and serve upon the partiesaDecision containing findings of fact based upon theevidence received, conclusions of law, and recommenda-tions.Hearing was held in Dalton, Georgia, on April 24and May 31, 1973.Upon the entire record, including my observation of thewitnesses, and after consideration of the beefs filed by theGeneralCounsel and the Respondent, I make thefollowing findings of fact, conclusions of law, andrecommendations:FINDINGS OF FACT1.PRELIMINARY STATEMENT AND ISSUESTheRespondentmaintains two plants in Dalton,Georgia, referred to herein as the Grant Street plant andthe 11th Avenue plant. The Union commenced economicstrikes at the Grant Street and 11th Avenue plants onAugust 24, 1970, and on September 8, 1970, respectively.On September 16, 1970, the Union filed its petition for anelection with the Board.2 The strike activity and picketingcontinued until December 3, 1970, the day of the election.Picketing was discontinued on that date. Pursuant to theRegionalDirector'sDecision and Direction of Election,the election was conducted on December 3, 1970. The tallyof ballots revealed that of 90 votes cast, 1 was for, and 39against, the Union, with 50 ballots challenged. Since thechallenged ballots were sufficient in number to affect theresults of the election, the Regional Director conducted aninvestigation of the challenged ballots and thereafter issuedhis Supplemental Decision and Order to Open and CountChallenged Ballots on February 23, 1971, wherein heoverruled the challenges to 42 ballots, sustained thechallenge to 7 ballots and ordered that the remainingchallenge be resolved by record testimony at a hearing inthe event the revised tally of ballots showed it to bedeterminative.On March 19, 1971, the Board deniedRespondent's Request for Review of the Regional Direc-tor'sSupplementalDecision and Order as raising nosubstantial issues warranting review. Thereafter the chal-lenged ballots of the 42 voters were opened and counted onMarch 22, 1971.3 The revised tally of ballots showed that36 were cast for, 40 against, the Union, and there were 6remaining challenged ballots. The six challenges were3The ballots of Pamsh, Norris, and Smith were included in the 42counted ballots.207 NLRB No. 19 DALTONSHEET METAL CO., INC.189made by Respondent at the count based upon itscontention that the markings on the ballots were unclearand the ballots should be declared void. The RegionalDirector investigated the six challenged ballots and onMarch 25, 1971, issued his Second Supplemental Decisionand Certification of Representatives, wherein he overruledthe challenges to the six ballots, stating that the ballotsclearly expressed the intent of the voters in favor ofrepresentation. Since the overruling of the challenges tothese 6 ballots resulted in a revised tally of 42-40 favoringrepresentation, the Regional Director certified the Unionas the bargaining representative of the employees. TheBoard denied Respondent's request for review of theRegional Director's action as raising no,substantial issueswarrantingreview.The Respondent's refusal to bargain with the Unionfollowing its certification prompted the filing of the instantunfair labor practice charge, the issuance of the complaint,the resultant grant by the Board of the General Counsel'sMotion for Summary Judgment and the remand from thecourt.The most recent revised tally of ballots which was thepredicate for the certification was 42 ballots in favor of,and 40 ballots against, the Union. Included in these 82ballots were those of Parrish, Norris, and Smith. The onlyissue to be resolved is their eligibility to have voted in theelection conducted on December 3, 1970. The Respondentcontends that Parrish, Norris, and Smith terminated theiremployment relationship prior to the eligibility cut-offdate4 and prior to the election and therefore were noteligible to vote.5IL THE ELIGIBILITY OF PARRISH,NORRIS, AND SMITHInitially it should be noted that an economic striker ispresumed to continue in that status and thus is eligible tovote under Section 9(c)(3) of the Act. InPacific Tile andPorcelainCo.,6 the Board stated such status may be lost,inter alia,by some action of the striker himself, by whichhe has evinced an intention to abandon his interest in hisstruck job regardless of the outcome of the strike. TheBoard went on to state that in order to rebut thepresumption of eligibility, the party challenging the votemust affirmatively show by objective evidence that he hasabandoned his interest in his struck job. The Board notedthat the, nature of the evidence which might rebut thepresumption would be determined on a case-by-case basis.With these considerations in mind, we now examine thestatus of the three individuals on the date of the election.The General Counsel contends that Parrish, Norris, andSmith did not abandon their interest in their struck jobsprior to the election but maintained their continuedinterest in the strike. The Respondent on the other handfirst argues that no credible evidence was disclosed thatNorris or Smith were economic strikers which affords themthe rebuttable presumption of continued economic strikerstatus.Respondent contends that neither Norris nor Smithengaged in any picketing after their stated intentions toquit.Respondent argues further that, assumingarguendo,the three individuals enjoyed the status of economicstrikers, such presumption of eligibility to vote has beenrebutted by objective evidence they had, by their ownactions, terminated their employment relationship.A.Kenneth B. ParrishParrishhad worked for the Respondent since thesummer of 1966. He was employed at the Grant Streetplant at the time the strike commenced at noon onMonday, August 24, 1970. He had signed a union card andattended union meetings before the strike. Being awarethat the Union planned to strike the Grant Street plant onAugust 24, his intention was to take a vacation during thatweek, hoping that the strike would be settled by the time hereturned the following week. Accordingly, on the previousFriday,August 21, he received, at his request, a vacationcheck from Plant Superintendent Brock.7 Parrish testifiedhe reported for work at 8 a.m. on Monday morning,August 24, and told Brock that morning that if the strikecame off, he would take his vacation - hoping it would beover by the time he returned. He punched out at noonwhen the strike started and departed for the Smokies on hisvacations Parrish testified that upon his return fromvacation on Saturday, August 29, he received a call athome from Brock. Brock asked if he was coming in to workon Monday and said a majority of the employees wereworking. Parrish returned to the plant on Monday, August31, prepared to work, but upon observing a substantialnumber of employees on strike, he decided not to go in.Later that morning Brock called and asked him if he wascoming in. Parrish replied that "I can't come in over myfriends."9 The following day he called, Brock to say he wascoming in for his paycheck.10 When he appeared, Brocktold him to wait while he got the check. Respondent'spresident,Hawkins then appeared. According to Parrish,Hawkins asked him what he was doing. Parrish replied thathe had been offered an insurance job the day before.Hawkins told him he had done a fine job and "if I everwanted a job back, to come back." Parrish denied sayinghe had quit.Both Brock and Hawkins testified that it was onMonday, August 31, rather than on Tuesday, September 1,that Parrish appeared at the plant. Brock testified thatParrish came to the plant and told him he wanted the paydue him. Brock asked him if hewascoming back to workand Parrish replied that he had quit and had another job.Brock called Hawkins and told him Parrish was there andwas quitting. He asked Hawkins to talk to Parrish. Brockwas not present during the conversation that ensuedbetween Hawkins and Parrish.4 Payroll period ending October 28, 1970.5The parties are in agreement that the three individuals were included inthe bargaining unit. Apart from the issue of whether they abandoned theiremployment, they otherwise would have been eligible to vote.6 137 NLRB 1358.7This tincontradicted testimony by Parrish is credited.s Brock testified that Parrish did not report for work on Monday, August24. Companyrecords would have shown whether Parrish had worked thatmorning but none were produced.Although not critical to the ultimatefindings herein, I find that Parrish did work that morning and reported hisintentions to Brock,as he testified. The recordalso discloses that employeesreceive vacation checksevenif they forego their vacations.9Brock denied he called Parrish. I credit Parish.10A partial paycheck for the week of August 17. 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDHawkins testified that it was not standard procedure-forhim to talk to employees that were terminating theiremployment but during this particular period (the strike)he "felt that I would like to talk to anyone that I could, so Iwas called to talk with him, as he had not gone out with theothers on the date of the strike." Hawkins' version of hisconversation with Parrish is set out below:So I went out and when I got to Mr. Brock's office hedid inform me that Mr. Parrish had told him that hewas quitting, and that he was getting the last paycheckthat he had coming to him. So after Mr. Brock left Iwas talking to Mr. Parrish and was asking him why hewas quitting and he just told-me that he was thinkingabout going and being an insurance agent, that he feltlike from a financial standpoint that he could betterhimself.Well, with this, then he seemed, you know,fairly determined as to his mind being made up. I justwished him success and he left the plant.Parrish never did take the insurance agent's job.11Beginning on September 3 and continuously thereafteruntil the day of the election Parrish engaged in picketingactivities and received strike benefits. He did not workelsewhere between August 24 and the day of the election.Parrish impressed me as a witness honestly attempting toreconstruct his conversations with Brock and Hawkins. Ifind that he told Brock he was there to pick up hispaycheck and did not tell Brock he had quit or hadanotherjob.12 He had told Brock the day before he did not intendto cross the picket line and before he came to the plant hadtold Brock he was coming in for his paycheck. It may bethatBrock could have assumed that Parrish intendedquitting and so reported to Hawkins but such assumptionwas erroneous because Parrish did not say he was quitting.Although Parrish lacked certitude with respect to theexpress words used in his conversation with Hawkins, heappeared certain and- definite in his denial that he had toldBrock or Hawkins he had quit. Even Hawkins does notclaim that Parrish told him he had quit. Hawkins'testimony, as related above, reveals that it was he himselfwho brought this up when he asked Parrish why he wasquitting. In response to this question, Parrish said he wasconsidering the insurance agent's job. There is not thatdegree of contradiction 'concerning the respective versionsthatmay at first blush appear. Both agree that theydiscussed the insurance agent's joband thatParrish wasonly considering whether to accept it. In light of thediscussion about that job, what were the words thatpreceded it? Taking into consideration Parrish's ratherhazy recollection of the words used, I am persuaded thatHawkins asked him why he was quitting ratherthanwhathe was doing.The only tangible evidence to support a finding that hepermanently severed his employment relationship withRespondent is based upon his conversation withHawkinswhen, in response to Hawkins' question as to why he wasquitting, he replied he was considering taking a position asan insurance agent. I find this to be insufficient proof thatParrish thereby intended to permanently sever his employ-ment relationship with Respondent. He had earlier toldBrock he did not intend to cross the picket line and cameto the plant to get his paycheck. Parrish did not tell eitherBrock or Hawkins that he was quitting. Hawkins initiatedthe conversation by asking Parrish why he was quitting.Parrish'sonly, responsewas he was considering theinsurance agent position. From the tenor of the conversa-tion it could be reasonably concluded that Parrish's intentwas merely to cease work or temporarily quit during thelabor dispute. That Parrish did not intend to permanentlyabandon his employment is borne out by the fact that,rather than accept other employment which he had onlybeen considering at the time of his conversation, he choseto actively join the picket line. He continued to picket forthe 3 months until the election was, held. Under thesecircumstances, I find that Parrish was and remained aneconomic striker who had not permanently abandoned hisinterest in his employment with Respondent and was aneligible voter at the time of the election.B.WilburnF.NorrisOn September 8, 1970, the employees at the 11th Avenueplant including -Norris, also went out on strike. Norris hadbeen working at this plant for 8 years. He credibly testifiedthat on September 23 he came to the plant and told hissupervisor,McGill, that he had come to pick up hispersonal tools-that,he was going to look for another job.At McGill's request, Norris then spoke with Respondent'svice president, Feild. Norris told Feild that he wouldn't beon the picket line anymore, that he was going to look foranother job. Norris also told Feild that he had enjoyedworking for the Respondent and wanted to return "whenthemess got straightened out." 13 The following day,September 24, he started working at Dalton Trailer RepairService,doing substantially similar work that he hadperformed at Respondent, although at a lower rate of pay.Sometime after the election, he went to work for FortMountain Spinners in Chadsworth, Georgia. Norris ceasedactive picketing when he picked up his personal tools onSeptember' 23. As to his reason, he stated, "I told you, tofeed my family, pay my bills and stuff like that, and givethem other boys a chance out there on the picket line tomake a little extra money out there." After he beganworking for Dalton Trailer, he visited with the picketsalmost every' day.14 He received a check from the Unionon December 18, 1970, representing strike benefits given asa Christmas bonus to all striking employees.Respondent argues that because Norris picked up histools, ceased picketing and accepted other employment,Norris thereby lost his status as an economic striker and nopresumption of economic striker status any longer existedto rebut. Respondent further contends that Norris' actionsindicated an intent to sever the employment relationship. Ifind no merit to these contentions. It is obvious that astrikerwhoceasesactive picketing to accept interimemployment does not thereby lose his status as an11His salary asan insurance agent would have been less than hispaycheck and was quitting-nothingwas said about having another job.earningsatRespondent,taking into account the overtime he had been33Corroborated by Fetid. McGillwas not called as a witness.regularly receiving14On cross-examination,after considerable prodding,Fetidgrudgingly12Hawkins testified Brock reported to him Parrish had come for hisconceded he saw Norris occasionally near the plant with striking employees. DALTON SHEET METAL CO., INC.191economic striker. Nor is the removal of his tools to seekother employment during a strike cogent proof that heintended to abandon his interest in supporting the strike orhisemployment, particularlywhere, as here,Norrisexpressed his desire to return to work upon cessation of thestrike.Thus it cannot be said that under these circum-stanceshis employment in the same community at DaltonTrailer Service at a lower rate of pay disclosed an intentionnot to return. Accordingly, I find that Norris was andremained an economic striker during,the material timesherein and in absence of proof that he had abandoned hisinterest in his struck job, Norris was an eligible voter at thetime of the election.C.James L. SmithSmith had been working at the Grant Street plant about3 years. He had signed a union card at a union meetingprior to the strike. During the first 2 weeks of the strike atGrant Street he continued to work. Finally, on September4, he decided to leave. At about 1 p.m. on that date hespoke to Brock and Hawkins. Contrary versions werepresented at the hearing concerning the conversationsabout his departure Smith had with Brock and Hawkins.Smith testified that at the time he left the plant he toldBrock, "I told him I was going to go out for a while andhunt me a job and try to find me something to do until thatblowed over, or something or other. That I didn't likecrossing the picket line on account of the boys and men Iworked with, and everything." He had no clear recollectionof what he then said to Hawkins. Brock and Hawkinsagreed that Smith said he wouldn't cross the picket lineanylonger and that he intended to look foranotherjob. Theytestified however, that Smith also said he was quitting anddid not say for "a while" or indicate that it was temporary.Brock testified that Smith said "for me to getsomeone totake his place, that he was quitting." Hawkins first testifiedSmith said, "he felt like that he should leave and getanother job." Later in his testimony, Hawkins testifiedSmith said he was "quitting" not "leaving."Smith was somewhat hazy and uncertain in his recollec-tion of the conversations. On the other hand, I alsorecognize that Brock and Hawkins understandably had aninterest inshowing that Smith had completely abandonedhis employment with Respondent on that date. I find, asthe uncontradicted testimony shows, that Smith told Brockand Hawkins that he would not cross the picket line anylonger and that he was going to look for another job.However, the question to be resolved is what Smith saidconcerningthe permanency of his departure. Did he say hewas ceasingwork until the strike was over or did he flatlysay he was "quitting" or "leaving" or state when he waslikely to return? After carefully weighing the testimony ofthe witnesses, observing their demeanor as they testifiedand considering the likely probabilities, I am persuadedthat Smith did not qualify the duration of his quitting orstate when he was likely to return. In the context in whichhe spoke, I perceive no difference in the meaning of"quitting"or "leaving." To be decided, however, is whetherthis announced expression by Smith,in the context inwhich it arose,constituted a permanent abandonment ofhis employment relationship with Respondent.More aboutthis below.Smith credibly testified that on about September 17 hewent to Brock's home and spoke to him about returning towork.t5At the time Smith had intended to return to workthe next day. As he testified, "I couldn't find no work thatI could make nothing at.I had a family,and I was kind ofin distress,and I needed to have a job.Iwanted to go back,but I still couldn't go by those boys, I mean them boys, myfriends, and everything.Iwould starve to death before Idone it." Brock told him his card would be in the rack thefollowing morning.But Smith didn't report for work. As hestated, "I had intentions of going back to work the next,day. But after I got thinking about it, I still just couldn't doit.And I got up, even that morning, to come in to work,but I still couldn't do it."Smith did not engage in actual picketing but visited withthe strikers on the picket line two to three times a week.After he ceased working at the plant, he had several jobs inthe Dalton area of short duration up until the election. Heworked at the Calvary Baptist Church for several weeks,where his earnings were less than at Respondent.He alsoworked at Brock Tire Company for 2-3 weeks, fixing flats,at $100 per week as compared to $2.65 an hour atRespondent. For a short period of time, he worked forH.M.C. Construction Co. at $3 per hour. In January 1971,at least a month after the election, he moved to Marietta,Georgia,to work in that area.After,the election a group of strikers came to the officeand asked Hawkins if they could return to work. Hawkinsinformed them he didn't have work for them. Smithtestified he was with this group seeking reinstatement andthat James Thomason was the spokesman for the strikers.Smith said he thought this meeting took place onDecember 3, after the election. Hawkins confirms thismeeting took place,that Thomason was the spokesman forthe group, about 17-18 in number,and corroborates thesubstance of the conversation. However, Hawkins testifiedthemeeting took place on Monday, December 7, ratherthan on December 3. He was less than candid in responseto questioning concerning the presence of Smith with thegroup of employees seeking to return to work.The directexamination by Respondent's counsel:Q.All right. Now was James Smith in that group?A.No.The cross-examination,in pertinent part:Q.And you say Mr. Smith was not in that group?Do you deny he was in that group?A.Oh, it's probable.Oh, he could be there.Q.Oh, he could have been in that group?A. It's possible.Q. It's possible.(Witness nodded affirmatively.)Q.So you can't say, with any definiteness, that hewas not in that group.A.No. The question,as I recall, was did I see Mr.Smith in the group and I said no;I didn't.'15Brock confirmed Smith's visit but did not testify as to the substance ofthe conversation 192DECISIONSOF NATIONALLABOR RELATIONS BOARDQ.But it was possible he could have been in thatgroup?A.Well, yes. Anything is possible. So he couldhave been there.I find that the meeting took place on Monday, December7,and that Smith was with a group of strikers seeking toreturn to work on that date.Ihave found above that on September 4, Smith toldBrock and Hawkins he had decided to no longer cross thepicket line and that he "quit" and was going to look foranother job, I am convinced that Smith did not therebyintend to permanently abandon his employment withRespondent. Rather, I am persuaded that he used the word"quit" as an expression to denote that he intended to ceasework during the strike. Keeping in mind that Smith hadbeen crossing the picket line for the preceding 2 weeks, Iam convinced from my observation of him as he testifiedand from his testimony that he was in the horns of adilemma. To work or not to work was a questionhauntinghim as borne out by his visit to Brock's home and hiswavering indecision about returning to work during thestrike.Under these circumstances, the word "quit" shouldnot be interpreted so narrowlytomean a permanentseverance of his employment. Smith ceased work onSeptember 4 because of pangs of conscience and decidedto respect the picket line rather than to continue to cross it.The evidence that he worked elsewhere on several jobsduring the strike was not in itself sufficient to showabandonment of interest in his struck job. His continuedinterest in his struck position was evident from his visit toBrock's home 2 weeks after he ceased work, his periodicvisits with the pickets at the site and his request to return towork immediately after the election, which was rejected. Itwas not until approximately 1 month after the election thathe left the area for other employment. I find, contrary toRespondent's contention that Smith, duringalltimesmaterial, was in thestatusof an economic striker. Despitethe fact that he did not engage in active picketing, heceased work because of the labor dispute and because ofhis sympathies with the striking employees. About two tothree times a week he visited with the pickets. I further findand conclude that Smith had not permanently abandonedhis interest in employment with Respondent at the time ofthe election and accordingly was an eligible voter.CONCLUSIONS OF LAW1.Kenneth B. Parrish, Wilburn F. Norris, and James L.Smith were employees in the appropriatebargaining unitand were economic strikers at all times between October28, 1970, the eligibility cut-off date, and December 3, 1970,the date of the election. During this same period of time,Parrish, Norris, and Smith did not permanently sever theiremployment relationship with Respondent.2.Parrish, Norris, and Smith were eligible voters in theelection held on December 3, 1970, and their ballots wereproperly counted.3.The Union, having received a majority of the validballots cast, was entitled to certification as the exclusiverepresentative of Respondent's employees in the appropri-ate bargaining unit.On the basis of the foregoing findings of fact, conclu-sions of law, and on the entire record before me, Irecommendissuanceof the following:ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor RelationsBoard hereby affirms the certification of Sheet MetalWorkers Local # 85 as the representative of the employeesin the bargaining unit heretofore found appropriate; andorders that Respondent, Dalton Sheet Metal Company,Inc., its officers, agents, successors, and assigns, shall takethe action set forth in the Order previously issued onSeptember 8, 1971, reported at 193 NLRB 70.